UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/10 The following N-CSR relates only to Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Equity Income Fund SEMIANNUAL REPORT April 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 31 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Global Equity Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Equity Income Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by James Harries, Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus Global Equity Income Funds Class A shares produced a total return of 4.18%, Class C shares returned 3.92% and Class I shares returned 4.43%. 1 In comparison, the funds benchmark, the FTSE World Index (the Index), produced a total return of 9.92% for the same period. 2 Global stock markets encountered heightened volatility during the reporting period, as the worldwide economy gradually recovered from a recession but Europe suffered through a sovereign debt crisis. The fund produced lower returns than its benchmark, which we attribute to a relatively defensive investment posture and the markets preference during most of the period for smaller, more speculative stocks over the large-cap, dividend-paying stocks in which the fund primarily invests. The Funds Investment Approach The fund seeks total return, consisting of capital appreciation and income.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities, seeking to focus on dividend-paying stocks of companies located in the developed capital markets, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund may invest in the securities of companies of any market capitalization, and it may invest up to 30% of its assets in emerging markets. We combine top-down analysis of current economic trends and investment themes with bottom-up stock selection based on fundamental research. Within markets and sectors deemed to be relatively attractive, we seek attractively priced stocks of companies that we believe to have sustainable competitive advantages. Economic Recovery and Debt Crisis Sparked Volatility Although unemployment remained stubbornly high in many regions of the world during the reporting period, improved manufacturing activity and robust demand for energy and industrial commodities The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) from the emerging markets helped boost confidence among investors, consumers and businesses. However, market conditions differed significantly from one region to another.While developing nations in Asia and Latin America seemed to thrive, Europe was mired in a sovereign debt crisis emanating mainly from Greece.The United States showed encouraging signs of economic growth, but Japan continued to struggle with persistent economic weakness. The global stock market rally began to lose momentum during the final months of 2009, and investors appeared to shift their focus from bargain-hunting among stocks that had been severely punished in the downturn to higher-quality companies with predictable earnings. Stocks pulled back sharply in January 2010 when Greeces debt crisis dominated the headlines, but most non-European markets subsequently bounced back during the period from January 31 to April 30, largely erasing previous losses (seen in January) amid evidence of further economic improvement. As they had for some time, investors again favored lower-quality companies during this rebound. Defensive Posture Dampened Fund Performance Consistent with Newtons All Change investment theme, which contends that long-term structural issues and heavy debt loads are likely to limit the strength of an economic recovery for some time, we generally maintained a cautious stance with regard to global equity markets.We favored well-financed companies in stable industries, such as those in the health care and telecommunications services sectors, over the more speculative stocks in economically sensitive industry groups that led the market rally. However, the funds telecommunications holdings ranked among the reporting periods greater laggards. Brazils Tele Norte Leste Participacoes and Polands Telekomunikacja Polska failed to advance due to a poorly received merger and concerns regarding lack of exposure to rising data traffic, respectively. Underweighted exposure to the better-performing industrials sector also weighed on the funds relative performance, as did lack of exposure to industry bellwether General Electric. Instead, we favored aerospace/defense contractors, which were more attractively valued but lagged sector averages. Finally, the fund held relatively light exposure to the high-flying technology sector, where few companies pay competitive dividends. 4 On the other hand, the fund benefited during the reporting period from its stock selection strategy in the consumer goods sector, where tobacco producer Reynolds American gained value due to an attractive valuation and high dividend yield in a low interest-rate environment. We also identified some winners in the basic materials sector, including specialty chemicals developer Symrise. Finding Opportunities One Stock at a Time As of the reporting periods end, we have remained concerned about looming threats to global economic growth. In particular, Europes sovereign debt crisis seems likely to remain a long-term challenge as more countries struggle with heavy debt burdens. Consequently, we have maintained the funds generally defensive investment posture, including a focus on large-cap companies with healthy balance sheets, strong cash flows, competitive dividends and attractive valuations. In our judgment, such companies are poised to weather potential market volatility and attract investors who may grow increasingly concerned about global instability. May 17, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The FTSE World Index is an unmanaged, free-floating, market- capitalization weighted index that is designed to measure the performance of 90% of the worlds investable stocks issued by large and midcap companies in developed and advanced emerging markets. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Equity Income Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.59 $ 11.38 $ 6.34 Ending value (after expenses) $1,041.80 $1,039.20 $1,044.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.50 $ 11.23 $ 6.26 Ending value (after expenses) $1,017.36 $1,013.64 $1,018.60  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks98.6% Shares Value ($) Australia2.9% AMP 21,795 125,316 QBE Insurance Group 7,848 152,705 Brazil5.2% Cia de Saneamento de Minas Gerais 11,900 172,724 Tele Norte Leste Participacoes, ADR 12,356 183,610 Transmissora Alianca de Energia Eletrica 6,353 141,076 Finland1.0% Nokia 7,766 France2.9% Suez Environnement 4,537 98,411 Total 3,281 177,788 Germany7.1% Deutsche Post 3,660 59,267 Deutsche Telekom 23,475 305,249 Muenchener Rueckversicherungs 1,011 142,878 Symrise 6,856 174,131 Hong Kong8.3% CNOOC 59,000 104,276 Hongkong Land Holdings 24,000 126,787 Hopewell Highway Infrastructure 258,452 165,402 HSBC Holdings 18,800 193,235 Link REIT 83,000 204,291 Israel1.0% Israel Chemicals 8,050 Italy1.8% ENI 7,727 Japan2.6% Nomura Holdings 21,700 149,691 Takeda Pharmaceutical 2,200 94,679 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Netherlands5.7% Reed Elsevier 10,384 123,273 Royal Dutch Shell, Cl. A 6,815 213,870 Unilever 6,779 207,172 Norway4.2% DNB NOR 18,290 215,224 Statoil 7,896 190,610 Philippines1.8% Philippine Long Distance Telephone 3,074 Poland2.1% Telekomunikacja Polska 37,562 Singapore6.1% DBS Group Holdings 20,500 227,116 Mapletree Logistics Trust 242,250 154,138 Singapore Technologies Engineering 86,000 197,470 Switzerland4.9% Novartis 3,867 197,299 Zurich Financial Services 1,222 272,451 Taiwan3.6% HTC 10,780 143,988 Taiwan Semiconductor Manufacturing 103,421 201,720 Thailand2.1% Advanced Info Service 85,500 United Kingdom12.6% BAE Systems 21,358 112,267 BP 11,250 98,006 8 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Cable & Wireless Communications 57,241 54,019 Cable & Wireless Worldwide 57,241 75,671 GlaxoSmithKline 10,981 203,368 ICAP 19,320 111,212 Scottish & Southern Energy 5,550 91,560 Vodafone Group 147,443 327,768 Willis Group Holdings 3,686 126,983 United States22.7% Annaly Capital Management 12,297 a 208,434 AT & T 7,940 206,916 Clorox 1,670 108,049 Coca-Cola 2,237 119,568 ConocoPhillips 2,960 175,202 Eli Lilly & Co. 4,315 150,896 Merck & Co. 5,799 203,197 PDL BioPharma 15,145 88,144 Pfizer 11,847 198,082 Philip Morris International 4,011 196,860 Reynolds American 7,751 414,058 Transocean 1,220 b 88,389 Total Common Stocks (cost $9,196,040) Preferred Stocks.5% United States Bunge, Conv.,Cum. $51.25 (cost $75,415) 94 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes3.1% Rate (%) Date Amount ($) Value ($) Germany.8% Fresenius Finance Jersey, Sr. Unscd. Bonds, Ser. FME EUR 5.63 8/14/11 50,000 c United Kingdom2.3% Standard Chartered, Jr. Sub. Notes 8.13 5/29/49 210,000 Total Bonds and Notes (cost $271,569) Total Investments (cost $9,543,024) 102.2% Liabilities, Less Cash and Receivables (2.2%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 27.5 Industrial 5.6 Telecommunications 18.1 Technology 4.6 Health Care 12.7 Materials 2.8 Oil & Gas 11.8 Consumer Services 1.3 Consumer Goods 11.5 Utilities 6.3  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 9,543,024 9,760,117 Cash denominated in foreign currencies 25,960 26,048 Receivable for investment securities sold 105,568 Dividends and interest receivable 97,878 Unrealized appreciation on forward foreign currency exchange contractsNote 4 24,438 Receivable for shares of Beneficial Interest subscribed 3,500 Prepaid expenses 16,002 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 9,816 Cash overdraft due to Custodian 316,382 Payable for investment securities purchased 100,245 Unrealized depreciation on forward foreign currency exchange contractsNote 4 31,958 Payable for shares of Beneficial Interest redeemed 404 Accrued expenses 25,480 Net Assets ($) Composition of Net Assets ($): Paid-in capital 10,864,740 Accumulated undistributed investment incomenet 71,143 Accumulated net realized gain (loss) on investments (1,595,567) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 208,950 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 3,807,873 590,784 5,150,609 Shares Outstanding 414,271 63,933 574,104 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $18,375 foreign taxes withheld at source): Unaffiliated issuers 243,161 Affiliated issuers 105 Interest 9,979 Total Income Expenses: Management feeNote 3(a) 37,271 Auditing fees 28,056 Registration fees 21,842 Custodian feesNote 3(d) 15,798 Shareholder servicing costsNote 3(d) 9,568 Prospectus and shareholders reports 3,550 Distribution feesNote 3(c) 2,493 Legal fees 1,782 Trustees fees and expensesNote 3(b) 759 Loan commitment feesNote 2 57 Miscellaneous 8,143 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (66,363) Lessreduction in fees due to earnings creditsNote 1(c) (4) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 48,632 Net realized gain (loss) on forward foreign currency exchange contracts 10,310 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (42,791) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (9,651) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Operations ($): Investment incomenet 190,293 242,169 Net realized gain (loss) on investments 58,942 (1,090,469) Net unrealized appreciation (depreciation) on investments (52,442) 2,201,924 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (86,465) (109,249) Class C Shares (9,310) (21,762) Class I Shares (82,809) (23,917) Class T Shares  (8,128) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 520,274 1,065,848 Class C Shares 74,109 155,815 Class I Shares 4,542,614 1,987,426 Dividends reinvested: Class A Shares 38,565 43,871 Class C Shares 3,568 6,886 Class I Shares 15,658 264 Class T Shares  64 Cost of shares redeemed: Class A Shares (552,129) (602,720) Class C Shares (194,634) (441,941) Class I Shares (1,292,570) (591,401) Class T Shares  (184,234) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 6,375,602 3,745,156 End of Period Undistributed investment incomenet 71,143 59,434 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Capital Share Transactions: Class A b Shares sold 56,180 149,182 Shares issued for dividends reinvested 4,107 5,939 Shares redeemed (60,230) (84,445) Net Increase (Decrease) in Shares Outstanding 57 Class C Shares sold 7,889 21,334 Shares issued for dividends reinvested 377 929 Shares redeemed (20,665) (61,077) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 494,106 275,451 Shares issued for dividends reinvested 1,718 31 Shares redeemed (142,367) (78,918) Net Increase (Decrease) in Shares Outstanding Class T b Shares issued for dividends reinvested  9 Shares redeemed  (27,375) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 27,375 Class T shares representing $184,234 were converted to 26,935 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, Class A Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 9.03 7.35 13.14 12.50 Investment Operations: Investment incomenet b .19 .36 .44 .02 Net realized and unrealized gain (loss) on investments .19 1.60 (5.90) .62 Total from Investment Operations .38 1.96 (5.46) .64 Distributions: Dividends from investment incomenet (.22) (.28) (.33)  Net asset value, end of period 9.19 9.03 7.35 13.14 Total Return (%) c 4.18 d 27.73 (42.41) 5.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.09 e 4.03 5.84 26.08 e Ratio of net expenses to average net assets 1.50 e 1.49 1.44 1.50 e Ratio of net investment income to average net assets 4.06 e 5.05 3.88 3.62 e Portfolio Turnover Rate 24.41 d 70.29 99.04 3.45 d Net Assets, end of period ($ x 1,000) 3,808 3,738 2,523 2,211 a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended October 31, Class C Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 9.01 7.33 13.13 12.50 Investment Operations: Investment incomenet b .15 .32 .36 .01 Net realized and unrealized gain (loss) on investments .21 1.58 (5.89) .62 Total from Investment Operations .36 1.90 (5.53) .63 Distributions: Dividends from investment incomenet (.13) (.22) (.27)  Net asset value, end of period 9.24 9.01 7.33 13.13 Total Return (%) c 3.92 d 26.53 (42.76) 4.96 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.91 e 4.81 7.06 26.83 e Ratio of net expenses to average net assets 2.25 e 2.25 2.18 2.25 e Ratio of net investment income to average net assets 3.16 e 4.44 3.35 2.86 e Portfolio Turnover Rate 24.41 d 70.29 99.04 3.45 d Net Assets, end of period ($ x 1,000) 591 688 844 315 a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended April 30, 2010 Year Ended October 31, Class I Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 8.83 7.34 13.14 12.50 Investment Operations: Investment incomenet b .22 .34 .45 .02 Net realized and unrealized gain (loss) on investments .18 1.61 (5.90) .62 Total from Investment Operations .40 1.95 (5.45) .64 Distributions: Dividends from investment incomenet (.26) (.46) (.35)  Net asset value, end of period 8.97 8.83 7.34 13.14 Total Return (%) 4.43 c 28.21 (42.27) 5.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.68 d 3.78 5.32 25.84 d Ratio of net expenses to average net assets 1.25 d 1.24 1.21 1.25 d Ratio of net investment income to average net assets 4.76 d 4.99 3.90 3.86 d Portfolio Turnover Rate 24.41 c 70.29 99.04 3.45 c Net Assets, end of period ($ x 1,000) 5,151 1,949 177 315 a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Global Equity Income Fund (the fund) is a separate diversified series ofThe Dreyfus/Laurel FundsTrust (theTrust),which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering six series, including the fund.The funds investment objective is to seek total return (consisting of capital appreciation and income).The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Newton Capital Management Limited (Newton), an affiliate of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus is the distributor of the funds shares.The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 18 As of April 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 191,614 Class A and 24,000 Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  2,207,897   Equity Securities Foreign  183,610 7,073,511   Corporate Bonds   295,099  Other Financial Instruments   24,438  Liabilities ($) Other Financial Instruments   (31,958)   See Statement of Investments for country and industry classification.  To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 22 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,348,590 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, $550,003 of the carryover expires in fiscal 2016 and $798,587 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $163,056.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on April 30, 2010, the fund did not borrow under the Facilities. 24 NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus and the Trust, the Trust has agreed to pay Dreyfus a management fee computed at the annual rate of .85% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until March 1, 2011, to waive receipt of its fees and/or assume certain expenses of the fund so that the funds annual operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest fees, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the value of the funds average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $66,363 during the period ended April 30, 2010. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Newton, Dreyfus pays Newton an annual fee of .41% of the value of the funds average daily net assets, payable monthly. (b) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by the Trust directly to the non-interested Trustees, that would be applied to offset a portion of the management fee payable by certain other series of the Trust to Dreyfus, are in fact paid directly by Dreyfus to the non-interested Trustees. During the period ended April 30, 2010, the Distributor retained $3 from commissions earned on sales of the funds Class A shares. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class C shares were charged $2,493, pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund 26 and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A and Class C shares were charged $4,666 and $832, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Trustees who are not interested persons of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $1,529 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $75 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits which amounted to $4. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $15,798 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $7,232,Rule 12b-1 distribution plan fees $381,shareholder services plan fees $926, custodian fees $6,491, chief compliance officer fees $3,199 and transfer agency per account fees $442, which are offset against an expense reimbursement currently in effect in the amount of $8,855. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2010, amounted to $5,555,472 and $2,055,938, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. During the period ended April 30, 2010, the average market value of forward contracts was $916,622, which represented 10.37% of average net assets. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the 28 value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Australian Dollar, Expiring 7/15/2010 230,000 202,422 210,894 (8,472) Brazilian Real, Expiring 5/3/2010 4,719 2,731 2,715 16 Brazilian Real, Expiring 6/15/2010 355,000 194,734 202,152 (7,418) Brazilian Real, Expiring 6/15/2010 326,000 169,836 185,639 (15,803) British Pound, Expiring 8/13/2010 135,000 213,799 206,470 7,329 British Pound, Expiring 8/13/2010 61,000 96,586 93,294 3,292 Euro, Expiring 5/3/2010 4,280 5,699 5,698 1 Euro, Expiring 8/13/2010 81,000 112,056 107,872 4,184 Euro, Expiring 8/13/2010 183,000 253,254 243,711 9,543 Israeli Shekel, Expiring 5/4/2010 3,084 829 827 2 The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales (continued): Japanese Yen, Expiring 5/6/2010 3,299,442 35,196 35,125 71 Japanese Yen, Expiring 5/7/2010 2,873,561 30,547 30,591 (44) Japanese Yen, Expiring 5/10/2010 3,743,502 39,631 39,852 (221) Gross Unrealized Appreciation Gross Unrealized Depreciation At April 30, 2010, accumulated net unrealized appreciation on investments was $217,093, consisting of $613,315 gross unrealized appreciation and $396,222 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the approval of the funds Management Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and administrative services, and the Sub-Investment Advisory Agreement (the Sub-Investment Advisory Agreement) between the Manager and Newton Capital Management Limited (Newton), an affiliate of the Manager, with respect to the fund, pursuant to which Newton provides day-today management of the funds investments subject to the Managers oversight.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager and Newton. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement, and by Newton pursuant to the Sub-Investment Advisory Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board members also considered Newtons research and portfolio management capabilities.The Board members also considered that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements, and the Managers extensive administrative, accounting and compliance infrastructure, as well as the Managers supervisory activities over Newton.The Board also considered Newtons brokerage policies and practices, the standards applied in seeking best execution and the Managers and Newtons policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load global funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional global multi-cap value funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance was at and above the Performance Group medians for the one- and two-year periods ended December 31, 2009, respectively, and below the Performance Universe medians for the one- and two-year periods ended December 31, 2009. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. A representative of the Manager noted that the Manager has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 32 1, 2010, so that the annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the funds average daily net assets. The Board members noted that the funds contractual management fee was below the Expense Group median and that, taking into account the waiver, the fund did not pay a management fee for the fiscal year ended October 31, 2009. The Board members also noted that the funds expense ratio was above the Expense Group and Expense Universe medians.A representative of the Manager informed the Board members that the Manager had agreed to extend the waiver until March 1, 2011. Representatives of the Manager noted that there were no other funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund. Representatives of the Manager reviewed with the Board members the fees paid to Newton or its affiliates by other accounts managed by the Manager, Newton or their respective affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts). The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers and Newtons perspective, as applicable, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board analyzed differences in fees paid to the Manager or Newton and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee and sub-investment advisory fee. The Board considered the fee to Newton in relation to the fee paid to the Manager and the respective services provided by Newton and the Manager. The Board also noted that Newtons fee is paid by the Manager and not the fund. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm, which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund.The Board members also considered potential benefits to the Manager or Newton from acting as investment adviser and sub-investment adviser, respectively, and noted there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. Since the Manager, and not the fund, pays Newton pursuant to the Sub-Investment Advisory Agreement, the Board did not consider Newtons profitability to be relevant to its deliberations. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. 34 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement and Sub-Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager and Newton are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded, taking into account the extension of the fee waiver, that the fee paid by the fund to the Manager, and by the Manager to Newton, were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that approval of the funds Management Agreement and Sub-Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus International Bond Fund SEMIANNUAL REPORT April 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Financial Futures 24 Statement of Options Written 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 32 Notes to Financial Statements 55 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus International Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Bond Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Fixed-income performance continued to favor higher yield over the reporting period as the global economic recovery made headway. Higher-yielding segments of the world and domestic bond markets, such as emerging market sovereign debt and high yield corporate securities, ranked among the global fixed income leaders. In contrast, higher-quality sovereign securities, namely U.S Treasuries, experienced heightened volatility as a result of continued credit crises overseas but posted moderately positive to negative results for the reporting period as investors sought more than principal protection from their investments. We believe that a long-term, well-balanced asset allocation strategy including a consideration for fixed income instruments outside of the U.S. can help cushion the volatility of the overall global financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to better respond to long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by David Leduc, Portfolio Manager Note to Shareholders: Effective February 2010, David Leduc was named the primary portfolio manager of the fund. Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus International Bond Funds Class A shares produced a total return of 2.24%, Class C shares returned 1.83% and Class I shares returned 2.38%. 1 In comparison, the funds benchmark, the Barclays Capital Global Aggregate Bond ex-U.S. (Unhedged) Index (the Index) produced a total return of 4.26% for the same period. 2 Bond markets around the world produced mixed results during the reporting period as gains in higher yielding market sectors moderated, while government bonds from developed markets trailed market averages amid a sovereign debt crisis in Europe. However, the fund produced higher returns than its benchmark, primarily due to overweight exposure to corporate-backed bonds and emerging markets sovereign debt securities. The Funds Investment Approach The fund seeks to maximize total return through capital appreciation and income.To pursue its goal, the fund normally invests at least 80% of its assets in fixed-income securities, and at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. Generally, the fund seeks to maintain investment-grade average credit quality. We focus on identifying undervalued government bond markets, currencies, sectors and securities.We look for fixed-income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics or innovative features.We use fundamental economic research and quantitative analysis to allocate assets among countries and currencies.We then focus on sectors and individual securities that appear to be relatively undervalued. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) European Debt Crisis Dampened International Bond Markets Although the global economy continued to rebound during the reporting period, the rebound so far has proved to be milder than most past recoveries. The beneficial effects of improving manufacturing activity and an apparent bottoming of housing prices were offset to a degree by negative influences, including stubbornly high unemployment and foreclosure rates. In addition, the global recovery has been uneven across regional markets.The United States has led the developed world out of recession, while Europe has struggled with heavy debt loads in some of its peripheral markets, most notably Greece. The emerging markets of Asia and Latin America have continued to grow rapidly, but potential bubbles have begun to show in Chinas real estate market, potentially threatening a key driver of the global recovery. In this environment, higher yielding sectors of the international bond marketincluding investment-grade and high yield corporate securitiescontinued to rally in response to improved corporate earnings, particularly in Germany, the United Kingdom and the United States. In addition, sovereign bonds from fast-growing emerging markets generally outperformed their counterparts in the slower growing developed markets. A Constructive Posture Bolstered Fund Performance In this environment, the fund maintained a relatively constructive investment mix, in which we emphasized higher yielding market sectors. This positioning proved fortuitous, as investment-grade and high yield corporate bonds continued to lead the market rally. The funds corporate-backed holdings mostly were issued by companies in the United States and, to a lesser degree, Europe. Bonds from the financial services industry produced particularly attractive returns. In addition, the fund benefited from an overweight exposure to emerging-markets debt securities denominated in local currencies. Capital inflows to the emerging markets helped support both rising bond prices and higher currency exchange rates relative to the U.S. dollar. Bond and currency exposure in Hungary, Brazil and Mexico ranked among the funds top attributes to performance. Concurrently, we generally avoided sovereign bonds from Greece, Spain and other peripheral European nations, which declined sharply. A mildly overweight position in commercial mortgage-backed securities also buoyed the funds relative performance. 4 Despite positive nominal and relative returns, the fund was negatively affected by an underweight position in Japanese government securities, which benefited from falling interest rates in Japan. Positioned for Continued Economic Recovery As of the reporting periods end, the global economic recovery has persisted, but headwinds remain. Therefore, while we have kept the funds overweight in higher yielding segments of the international bond market, we recently trimmed the funds holdings of corporate bonds. We have continued to favor emerging-markets bonds and currencies over those from more developed nations. We also have continued to avoid sovereign debt from the periphery of Europe, but we are monitoring those markets carefully for potential opportunities stemming from misvaluations. In our view, these strategies position the fund well for the next phase of the global economic cycle. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2011, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: FACTSET  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate ex-U.S. (Unhedged) Bond Index provides a broad-based measure of the global investment-grade fixed income markets. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Bond Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.52 $ 9.21 $ 4.22 Ending value (after expenses) $1,022.40 $1,018.30 $1,023.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.51 $ 9.20 $ 4.21 Ending value (after expenses) $1,019.34 $1,015.67 $1,020.63  Expenses are equal to the funds annualized expense ratio of 1.10% for Class A, 1.84% for Class C and .84% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes95.6% Rate (%) Date Amount ($) Value ($) Australia4.9% Australia and New Zealand Banking Group, Sr. Unscd. Notes 5.10 1/13/20 2,010,000 a 2,055,362 Australian Government, Bonds AUD 5.75 5/15/21 17,205,000 b 15,932,196 BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 275,000 305,832 National Australia Bank, Sub. Notes EUR 3.88 6/4/15 1,650,000 b,c 2,198,657 Queensland Treasury, Govt Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 9,770,000 b 9,157,925 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 1,340,000 1,481,705 Westpac Banking, Sr. Unscd. Notes EUR 6.50 6/24/13 550,000 b 824,780 Bahrain.2% Kingdom of Bahrain, Sr. Unscd. Bonds 5.50 3/31/20 1,260,000 a Belgium1.1% Anheuser-Busch Inbev Worldwide, Gtd. Notes 6.38 1/15/40 1,110,000 1,229,194 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 260,000 a 344,216 Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 125,000 b 269,623 Belgium Kingdom, Bonds, Ser. 44 EUR 5.00 3/28/35 3,005,000 b 4,534,459 Delhaize Group, Gtd. Notes 6.50 6/15/17 915,000 1,031,808 Brazil1.9% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 2,250,000 b The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Canada2.3% Bombardier, Sr. Notes 7.75 3/15/20 1,610,000 a 1,718,675 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 3,840,000 b 5,650,675 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 280,000 306,831 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 480,000 567,387 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 2,721,000 3,292,410 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 2,250,000 2,812,500 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 435,000 543,558 Denmark.5% NYKREDIT, Sub. Notes EUR 4.90 9/29/49 2,605,000 b,c France3.7% BNP Paribas Capital Trust VI, Sub. Bonds EUR 5.87 1/29/49 1,215,000 b,c 1,593,432 BNP Paribas, Sr. Unscd. Notes EUR 3.25 3/27/12 925,000 b 1,271,211 Electricite De France, Sr. Unscd. Notes EUR 5.00 5/30/14 650,000 b 956,441 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 510,000 b 776,927 Government of France, Bonds EUR 5.00 10/25/11 590,000 b 835,908 Government of France, Bonds EUR 4.25 10/25/18 6,918,000 b 10,045,948 Government of France, Bonds EUR 4.75 4/25/35 3,380,000 b 5,122,987 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 995,000 b 1,600,140 Societe Generale, Sr. Unscd. Notes EUR 5.25 3/28/13 550,000 b 797,276 Societe Generale, Jr. Sub. Notes EUR 7.76 5/29/49 250,000 b,c 324,541 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) France (continued) Veolia Environnement, Sr. Unscd. Notes EUR 6.75 4/24/19 590,000 b 951,143 Germany10.0% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 2,650,000 b 3,594,341 BMW Finance, Gtd. Notes EUR 5.25 2/4/11 350,000 b 479,360 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 355,000 b 516,021 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.25 1/4/14 15,165,000 b 22,167,581 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.25 7/4/18 9,210,000 b 13,587,025 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 7,710,000 b 11,968,598 Daimler International Finance, Gtd. Notes EUR 5.88 9/8/11 350,000 b 490,607 Daimler International Finance, Gtd. Notes, Ser. 6 EUR 6.88 6/10/11 345,000 b 486,150 Deutsche Telekom International Finance, Gtd. Notes EUR 4.88 4/22/25 410,000 b 550,260 Deutsche Telekom International Finance, Gtd. Notes EUR 5.75 4/14/15 905,000 b 1,357,701 Deutsche Telekom International Finance, Gtd. Bonds EUR 7.13 7/11/11 350,000 b,c 497,400 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 580,000 b 840,968 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 620,000 b 941,719 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 440,000 a,b 628,322 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Germany (continued) Heidelbergcement, Gtd. Notes EUR 8.50 10/31/19 3,845,000 b 5,317,912 KFW, Govt Gtd. Notes JPY 2.05 2/16/26 3,000,000 b 32,447 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 550,000 b 897,859 Volkswagen International Finance, Gtd. Notes EUR 4.88 5/22/13 645,000 b 921,082 Hungary3.6% Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 3,265,500,000 b 16,618,311 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 1,325,000,000 b 6,537,572 Indonesia3.8% Indonesia Government, Bonds, Ser. FR44 IDR 10.00 9/15/24 7,000,000,000 b,c 834,594 Indonesia Government, Bonds, Ser. FR44 IDR 10.00 9/15/24 10,000,000,000 b,c 1,192,277 Indonesia Government, Bonds, Ser. FR44 IDR 10.00 9/15/24 77,550,000,000 b 9,246,104 Indonesia Government, Sr. Unscd. Bonds, Ser. FR36 IDR 11.50 9/15/19 12,500,000,000 b,c 1,665,213 Indonesia Government, Sr. Unscd. Bonds, Ser. FR36 IDR 11.50 9/15/19 15,300,000,000 b,c 2,038,220 Indonesia Government, Sr. Unscd. Bonds, Ser. FR23 IDR 11.00 12/15/12 79,025,000,000 b 9,526,282 Italy4.3% Atlantia, Gtd. Notes EUR 5.63 5/6/16 1,030,000 b 1,535,094 Italy Buoni Poliennali Del Tesoro, Bonds EUR 4.25 3/1/20 16,000,000 b 21,864,373 Enel Finance International, Gtd. Notes 5.70 1/15/13 1,345,000 a 1,459,572 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Italy (continued) Enel-Societa Per Azioni, Notes EUR 5.63 6/21/27 760,000 b 1,116,290 Telecom Italia, Sr. Unscd. Notes EUR 8.25 3/21/16 420,000 b 682,769 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 970,000 a,b 1,440,031 Jamaica.2% Digicel, Sr. Notes 8.25 9/1/17 1,100,000 a,d Japan13.4% Development Bank of Japan, Govt Gtd. Notes JPY 1.05 6/20/23 34,000,000 b 334,136 Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 24,000,000 b 257,372 Japan Finance Organization for Municipalities, Govt Gtd. Notes JPY 1.35 11/26/13 11,000,000 b 121,377 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 2,725,000,000 b 30,784,392 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 2,578,850,000 b 25,187,734 Japan Government, Sr. Unscd. Bonds, Ser. 303 JPY 1.40 9/20/19 1,500,000,000 b 16,177,197 Japan Government, Sr. Unscd. Bonds, Ser. 296 JPY 1.50 9/20/18 1,090,000,000 b 12,049,237 Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 210,000,000 b 2,184,204 Malaysia.7% Malaysian Government, Bonds, Ser. 0409 MYR 3.74 2/27/15 15,250,000 b Mexico3.0% America Movil Sab de CV, Gtd. Notes 5.00 3/30/20 1,755,000 a 1,775,825 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Mexico (continued) Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 83,660,000 b 7,029,961 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 107,300,000 b 10,558,099 Netherlands2.3% Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 900,000 b 1,344,380 ING Bank, Sub. Notes EUR 5.50 1/4/12 560,000 b 781,892 Koninklijke KPN, Sr. Unscd. Notes EUR 4.75 1/17/17 575,000 b 816,148 Koninklijke KPN, Sr. Unscd. Bonds EUR 6.50 1/15/16 100,000 b 154,300 Netherlands Government, Bonds EUR 4.00 7/15/18 3,295,000 b 4,728,175 Netherlands Government, Bonds EUR 4.00 1/15/37 5,300,000 b 7,284,603 Norway.7% Den Norske Bank, Sub. Bonds 7.73 6/29/49 1,775,000 a,c 1,794,619 DnB NOR Bank, Sub. Notes EUR 0.86 5/30/17 50,000 b,c 64,331 DnB NOR Boligkreditt, Covered Bonds EUR 3.38 1/20/17 1,950,000 b 2,637,963 Poland1.7% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 32,255,000 b South Korea.0% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 100,000 b Spain.2% Repsol International Finance, Gtd. Notes EUR 4.63 10/8/14 1,115,000 b Supranational.1% European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 b 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Sweden3.5% Nordea Bank, Sr. Unscd. Notes EUR 4.50 5/12/14 650,000 b 926,101 Stadshypotek, Covered Bonds EUR 3.00 10/1/14 3,675,000 b 5,008,972 Svenska Handelsbanken, Jr. Sub. Notes EUR 4.19 12/29/49 2,575,000 b,c 3,145,706 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 58,425,000 b 8,944,779 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 550,000 b 78,232 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 34,300,000 b 4,878,857 Switzerland1.1% Credit Suisse Group Capital II, Bank Gtd. Notes EUR 7.97 12/29/49 160,000 b,c 212,500 Credit Suisse Group Capital V, Bank Gtd. Notes EUR 6.91 11/29/49 1,000,000 b,c 1,351,423 Credit Suisse London, Sr. Unscd. Notes EUR 6.13 5/16/14 2,715,000 b 4,069,398 Holcim Capital, Gtd. Notes 6.88 9/29/39 290,000 a 316,137 Holcim US Finance, Gtd. Notes 6.00 12/30/19 1,205,000 a 1,299,541 United Kingdom6.7% ASIF III Jersey, Sr. Scd. Notes EUR 5.50 3/7/11 2,220,000 b 2,984,503 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 1,140,000 1,182,747 Barclays Bank, Sub. Notes EUR 4.88 12/29/49 1,200,000 b,c 1,350,108 BAT International Finance, Gtd. Notes EUR 5.38 6/29/17 730,000 b 1,087,283 BAT International Finance, Gtd. Notes GBP 6.38 12/12/19 835,000 b 1,412,515 Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 345,000 b 506,467 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United Kingdom (continued) FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 3,400,000 b 4,617,474 HSBC Capital Funding, Gtd. Bonds EUR 5.37 10/29/49 1,065,000 b,c 1,332,916 Lloyds TSB Bank, Bank Gtd. Bonds 4.38 1/12/15 2,360,000 a 2,345,951 National Grid, Sr. Unscd. Notes 6.30 8/1/16 260,000 293,230 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 1,315,000 b 1,919,048 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 750,000 b 1,314,362 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 1,970,000 b 2,811,786 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 8,570,000 b 12,669,968 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 4,355,000 b 6,671,045 Vodafone Group, Sr. Unscd. Notes GBP 8.13 11/26/18 505,000 b 952,034 United States25.7% AES, Sr. Unscd. Notes 7.75 10/15/15 1,740,000 1,783,500 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 1,925,000 1,924,164 American Express, Sr. Unscd. Notes 7.25 5/20/14 1,795,000 2,055,833 Ameristar Casinos, Gtd. Notes 9.25 6/1/14 912,000 962,160 Aramark, Gtd. Notes 8.50 2/1/15 2,750,000 2,835,937 AT&T, Sr. Unscd. Notes 5.80 2/15/19 270,000 294,465 AT&T, Sr. Unscd. Notes 6.40 5/15/38 540,000 568,061 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) AT&T, Sr. Unscd. Notes EUR 6.13 4/2/15 50,000 b 76,662 Autozone, Sr. Unscd. Notes 5.75 1/15/15 1,090,000 1,192,051 Ball, Gtd. Notes 7.38 9/1/19 1,665,000 1,760,737 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.74 2/10/51 2,770,000 c 2,842,725 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 575,000 605,384 Bank of America, Sub. Notes EUR 4.00 3/28/18 250,000 b,c 330,922 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 375,000 c 388,007 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.63 4/12/38 1,535,000 c 1,639,170 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 285,000 c 300,078 Capital One Capital VI, Gtd. Secs 8.88 5/15/40 865,000 966,919 Cargill, Sr. Unscd. Notes EUR 6.25 7/24/15 600,000 b 920,148 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 950,000 b 1,342,379 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 685,000 a 748,362 CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 2,405,000 a 2,459,112 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 475,000 482,125 Chesapeake Energy, Gtd. Bonds EUR 6.25 1/15/17 2,563,000 b 3,327,198 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Citigroup Sr. Unscd. Notes EUR 7.38 9/4/19 920,000 b 1,404,021 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 1,375,000 c 1,396,890 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 4,090,000 4,247,894 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 115,000 a,d 123,337 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 2,210,000 a 2,378,512 Consol Energy, Gtd. Notes 8.00 4/1/17 1,520,000 a 1,613,100 Consol Energy, Gtd. Notes 8.25 4/1/20 1,110,000 a 1,187,700 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 910,000 986,846 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 480,000 556,493 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 1,654,000 a 1,782,185 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 340,000 361,669 Discover Bank, Sub. Notes 7.00 4/15/20 2,950,000 3,036,403 Discovery Communications, Gtd. Notes 5.63 8/15/19 985,000 1,050,891 Dish DBS, Gtd. Notes 7.75 5/31/15 1,050,000 1,107,750 Dish DBS, Gtd. Notes 7.13 2/1/16 700,000 714,000 Dish DBS, Gtd. Notes 7.88 9/1/19 470,000 495,850 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,730,000 2,117,390 Dow Chemical, Sr. Unscd. Notes 5.90 2/15/15 525,000 576,449 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 1,480,000 1,556,183 El Paso, Sr. Unscd. Notes 7.00 6/15/17 2,530,000 2,611,939 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 225,000 264,390 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 1,920,000 1,970,398 EQT, Sr. Unscd. Notes 8.13 6/1/19 505,000 613,344 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 1,916,000 2,151,172 GE Capital Trust IV, Sub. Bonds EUR 4.63 9/15/66 825,000 b,c 944,665 General Electric Capital, Sr. Unscd. Notes 5.50 1/8/20 5,595,000 5,840,844 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 1,080,000 1,071,133 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 295,000 a 308,275 Georgia-Pacific, Gtd. Notes 7.13 1/15/17 528,000 a 559,680 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 84,723 86,953 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 4,220,000 d 4,721,125 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,805,000 a 1,851,367 HCA, Sr. Scd. Notes 7.88 2/15/20 1,790,000 a 1,930,962 IBM, Sr. Unscd. Notes 5.60 11/30/39 247,000 257,804 IBM, Sr. Unscd. Notes EUR 6.63 1/30/14 600,000 b 925,251 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 370,000 a 389,425 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 800,000 849,000 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 920,000 1,022,767 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 275,000 293,889 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 5.25 5/8/13 200,000 b 289,380 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 6.13 4/1/14 2,400,000 b 3,605,522 JPMorgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 1,900,000 c 2,019,042 JPMorgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. A2 5.63 12/5/27 4,135,000 a 4,420,339 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/1/21 1,095,000 d 1,173,598 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 320,000 369,198 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 2,250,000 b 3,414,310 Lamar Media, Gtd. Notes 6.63 8/15/15 2,247,000 2,224,530 Lamar Media, Sr. Sub. Notes 7.88 4/15/18 890,000 a 914,475 Lear, Gtd. Notes 8.13 3/15/20 1,025,000 1,050,625 Lear, Gtd. Bonds 7.88 3/15/18 520,000 532,350 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 1,545,000 a,b 2,057,093 Levi Strauss & Co., Sr. Unscd. Notes EUR 8.63 4/1/13 1,150,000 b 1,577,104 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 162,000 193,134 Masco, Sr. Unscd. Bonds 7.13 3/15/20 2,815,000 2,892,784 Merck & Co., Gtd. Notes EUR 5.38 10/1/14 890,000 b 1,320,423 Merrill Lynch & Co., Sr. Unscd. Notes EUR 4.88 5/30/14 1,950,000 b 2,714,310 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 132,104 133,949 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 6/10/14 240,000 a 259,865 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 900,000 a 968,991 MGM Mirage, Sr. Scd. Notes 11.13 11/15/17 1,920,000 a 2,191,200 Mosaic, Sr. Unscd. Notes 7.38 12/1/14 290,000 a,c 309,259 NBC Universal, Notes 5.15 4/30/20 3,175,000 a 3,218,285 NBC Universal, Notes 6.40 4/30/40 2,005,000 a 2,077,435 New Communications Holdings, Sr. Notes 8.25 4/15/17 3,000,000 a 3,105,000 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 1,089,000 1,105,335 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 40,000 41,400 News America, Gtd. Notes 6.15 3/1/37 900,000 924,493 News America, Gtd. Notes 6.90 3/1/19 200,000 230,521 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) NRG Energy, Gtd. Notes 7.38 1/15/17 2,420,000 2,389,750 Pacific Gas & Electric, Sr. Unscd. Notes 8.25 10/15/18 110,000 136,730 Peabody Energy, Gtd. Notes 7.38 11/1/16 1,620,000 1,725,300 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 110,000 111,925 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 2,800,000 a,d 2,933,000 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 400,000 444,000 Pfizer, Sr. Unscd. Bonds EUR 5.75 6/3/21 600,000 b 924,881 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 285,000 312,207 Philip Morris International, Sr. Unscd. Notes 4.50 3/26/20 650,000 642,057 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 1,765,000 2,040,005 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 500,000 522,510 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 470,000 585,335 PNC Funding, Gtd. Notes 3.63 2/8/15 2,640,000 2,667,789 Principal Financial Global Funding II, Sr. Scd. Notes EUR 4.50 1/26/17 250,000 b 322,609 Procter & Gamble, Sr. Unscd. Notes EUR 5.13 10/24/17 625,000 b 944,488 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 742,000 771,059 Qwest, Sr. Unscd. Notes 7.88 9/1/11 575,000 613,094 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 170,000 179,254 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 805,000 1,022,675 Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 1,145,000 a,b 1,593,130 Roche Holdings, Gtd. Notes EUR 5.63 3/4/16 615,000 b 936,266 Simon Property Group, Sr. Unscd. Notes 6.75 5/15/14 1,315,000 1,470,834 Staples, Gtd. Notes 9.75 1/15/14 830,000 1,017,485 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 3,575,000 3,646,500 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 285,000 315,850 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 150,000 178,706 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 43,558 44,374 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C21, Cl. A4 5.38 10/15/44 1,000,000 c 1,060,483 Waste Management, Gtd. Notes 7.38 3/11/19 840,000 998,742 Wells Fargo & Co., Sr. Unscd. Notes, Ser. 1 3.75 10/1/14 1,755,000 1,791,630 Wells Fargo & Co., Sr. Unscd. Notes 4.38 1/31/13 275,000 290,889 Willis North America, Gtd. Notes 6.20 3/28/17 403,000 413,222 Willis North America, Gtd. Notes 7.00 9/29/19 1,038,000 1,101,335 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Windstream, Gtd. Notes 7.88 11/1/17 1,730,000 1,725,675 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 510,000 b 695,661 Total Bonds and Notes (cost $620,779,152) Short-Term Investments.6% U.S. Treasury Bills; 0.15% 7/22/10 (cost $3,706,744) 3,708,000 e Face Amount Covered by Purchased Options.2% Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, February 2011 @ 3.63 21,500,000 f 367,380 British Pound, July 2010 @ 1.45 1,200,000,000 f 81,564 Canadian Dollar, July 2010 @ 1.04 1,200,000,000 f 146,076 Euro, June 2010 @ 1.29 1,200,000,000 f 94,536 Euro, August 2010 @ 1.28 1,200,000,000 f 135,144 Japanese Yen, July 2010 @ 96.73 1,200,000,000 f 87,960 Japanese Yen, July 2010 @ 95.32 1,200,000,000 f 154,356 Total Options (cost $1,029,540) Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,394,000) 10,394,000 g 22 Investment of Cash Collateral for Securities Loaned.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,676,191) 3,676,191 g Total Investments (cost $639,585,627) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2010, these securities had a total market value of $56,966,676 or 8.8% of net assets. b Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound HUFHungary Forint IDRIndonesian Rupiah JPYJapaneseYen MXNMexican New Peso MYRMalaysian Ringgit PLN Polish Zloty SEKSwedish Krona c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan.At April 30, 2010, the total market value of the funds securities on loan is $3,559,152 and the total market value of the collateral held by the fund is $3,676,191. e Held by a broker as collateral for open financial futures, fotward foreign currency exchange contracts, and options positions. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Non-US Government 53.5 Cash & Equivalents 2.1 Corporate-Investment Grade 20.7 US Government .6 Corporate-High Yield 18.9 Purchased Options .2 Securitized 2.5  Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Short U.S. Treasury 5 Year Notes 100 (11,585,938) June 2010 (39,541) U.S. Treasury 30 Year Bonds 105 (12,501,563) June 2010 (146,187) Financial Futures Long Euro-Bobl 204 32,094,160 June 2010 342,728 Euro-Bond 242 40,228,077 June 2010 581,714 Japanese 10 Year Bond 7 10,408,900 June 2010 61,402 Long Gilt 35 6,208,822 June 2010 153,076 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN April 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, September 2012 @ 4.47 4,754,000 a (227,890) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 7,430,000 a (438,426) Put Options: 10-Year USD LIBOR-BBA, September 2012 @ 4.47 4,754,000 a (301,749) 10-Year USD LIBOR-BBA, February 2011 @ 5.36 21,500,000 a (98,795) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 7,430,000 a (408,122) (Premiums received $1,924,353) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $3,559,152)Note 1(c): Unaffiliated issuers 625,515,436 626,860,161 Affiliated issuers 14,070,191 14,070,191 Cash 2,562,310 Cash denominated in foreign currencies 1,140,197 1,131,896 Receivable for investment securities sold 17,363,114 Dividends and interest receivable 9,584,115 Receivable for shares of Beneficial Interest subscribed 4,527,347 Unrealized appreciation on forward foreign currency exchange contractsNote 4 2,455,080 Unrealized appreciation on swap contractsNote 4 827,648 Receivable from broker for swap transactionsNote 4 51,504 Swaps Premium paidNote 4 29,540 Prepaid expenses 41,751 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 596,022 Payable for investment securities purchased 19,031,221 Liability for securities on loanNote 1(c) 3,676,191 Payable for shares of Beneficial Interest redeemed 2,227,897 Outstanding options written, at value (premiums received $1,924,353)See Statement of Options WrittenNote 4 1,474,982 Unrealized depreciation on forward foreign currency exchange contractsNote 4 1,350,791 Unrealized depreciation on swap contractsNote 4 412,124 Payable for futures variation marginNote 4 149,046 Accrued expenses 105,831 Net Assets ($) Composition of Net Assets ($): Paid-in capital 635,941,129 Accumulated undistributed investment incomenet 2,465,415 Accumulated net realized gain (loss) on investments 7,980,948 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (including $953,192 net unrealized appreciation on financial futures) 4,093,060 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 316,212,518 89,273,594 244,994,440 Shares Outstanding 19,545,612 5,601,404 15,081,107 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Interest 11,414,558 Dividends; Affiliated issuers 8,848 Income from securities lendingNote 1(c) 4,709 Total Income Expenses: Management feeNote 3(a) 1,567,791 Shareholder servicing costsNote 3(d) 671,075 Distribution feesNote 3(c) 266,674 Custodian feesNote 3(d) 192,081 Registration fees 68,365 Professional fees 32,372 Prospectus and shareholders reports 31,162 Trustees fees and expensesNote 3(b) 14,873 Loan commitment feesNote 2 1,838 Interest expenseNote 2 73 Miscellaneous 31,651 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,732,658) Net realized gain (loss) on options transactions (20,621) Net realized gain (loss) on financial futures (1,438,130) Net realized gain (loss) on swap transactions 2,625,809 Net realized gain (loss) on forward foreign currency exchange contracts 6,218,464 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (8,010,013) Net unrealized appreciation (depreciation) on options transactions 494,822 Net unrealized appreciation (depreciation) on financial futures 1,073,106 Net unrealized appreciation (depreciation) on swap transactions 381,540 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 2,227,914 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Operations ($): Investment incomenet 8,550,160 3,086,310 Net realized gain (loss) on investments 5,652,864 8,595,024 Net unrealized appreciation (depreciation) on investments (3,832,631) 10,203,869 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,940,841) (2,047,014) Class C Shares (700,236) (423,548) Class I Shares (2,193,304) (278,715) Net realized gain on investments: Class A Shares (2,902,892)  Class C Shares (812,274)  Class I Shares (2,131,729)  Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 213,379,459 168,091,052 Class C Shares 51,538,006 40,133,739 Class I Shares 151,345,700 123,138,495 Dividends reinvested: Class A Shares 5,330,562 1,766,695 Class C Shares 980,985 257,662 Class I Shares 2,976,487 137,776 Cost of shares redeemed: Class A Shares (88,275,108) (33,022,800) Class C Shares (10,800,375) (3,420,507) Class I Shares (35,572,649) (3,985,595) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 360,888,368 48,655,925 End of Period Undistributed (distribution in excess of) investment incomenet 2,465,415 (250,364) The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Capital Share Transactions: Class A Shares sold 13,227,587 10,837,689 Shares issued for dividends reinvested 333,950 125,830 Shares redeemed (5,490,538) (2,297,542) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 3,230,384 2,628,042 Shares issued for dividends reinvested 62,218 18,481 Shares redeemed (677,853) (233,238) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 9,344,709 7,689,518 Shares issued for dividends reinvested 185,876 9,489 Shares redeemed (2,207,372) (249,511) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, Class A Shares (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 16.25 13.20 13.77 13.05 12.50 Investment Operations: Investment incomenet b .26 .46 .45 .35 .24 Net realized and unrealized gain (loss) on investments .10 3.30 (.28) .92 .45 Total from Investment Operations .36 3.76 .17 1.27 .69 Distributions: Dividends from investment incomenet (.23) (.71) (.39) (.52) (.14) Dividends from net realized gain on investments (.20)  (.35) (.03)  Total Distributions (.43) (.71) (.74) (.55) (.14) Net asset value, end of period 16.18 16.25 13.20 13.77 13.05 Total Return (%) c 2.24 d 29.42 1.21 10.06 5.58 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 e 1.25 1.47 3.33 4.98 e,f Ratio of net expenses to average net assets 1.10 e 1.08 1.10 1.09 1.01 e Ratio of net investment income to average net assets 3.28 e 3.27 3.22 2.69 2.29 e Portfolio Turnover Rate 53.08 d 159.32 g g g d Net Assets, end of period ($ x 1,000) 316,213 186,456 37,076 3,429 2,294 a From December 30, 2005 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class A was 4.91%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended October 31, Class C Shares (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 16.05 13.08 13.70 13.02 12.50 Investment Operations: Investment incomenet b .20 .36 .34 .25 .16 Net realized and unrealized gain (loss) on investments .09 3.26 (.28) .92 .45 Total from Investment Operations .29 3.62 .06 1.17 .61 Distributions: Dividends from investment incomenet (.20) (.65) (.33) (.46) (.09) Dividends from net realized gain on investments (.20)  (.35) (.03)  Total Distributions (.40) (.65) (.68) (.49) (.09) Net asset value, end of period 15.94 16.05 13.08 13.70 13.02 Total Return (%) c 1.83 d 28.50 .40 9.25 4.88 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.84 e 1.96 2.28 4.09 5.72 e,f Ratio of net expenses to average net assets 1.84 e 1.82 1.85 1.84 1.76 e Ratio of net investment income to average net assets 2.53 e 2.58 2.45 1.93 1.53 e Portfolio Turnover Rate 53.08 d 159.32 g 168.59 g 127.97 g 105.86 d Net Assets, end of period ($ x 1,000) 89,274 47,923 7,500 2,734 2,211 a From December 30, 2005 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The funds expense ratio net earnings credits for Class C was 5.64%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. See notes to financial statements. 30 Six Months Ended April 30, 2010 Year Ended October 31, Class I Shares (Unaudited) 2009 2008 2007 a b Per Share Data ($): Net asset value, beginning of period 16.31 13.23 13.79 13.06 12.50 Investment Operations: Investment incomenet c .29 .41 .48 .38 .27 Net realized and unrealized gain (loss) on investments .09 3.40 (.27) .92 .45 Total from Investment Operations .38 3.81 .21 1.30 .72 Distributions: Dividends from investment incomenet (.24) (.73) (.42) (.54) (.16) Dividends from net realized gain on investments (.20)  (.35) (.03)  Total Distributions (.44) (.73) (.77) (.57) (.16) Net asset value, end of period 16.25 16.31 13.23 13.79 13.06 Total Return (%) 2.38 d 29.79 1.47 10.30 5.80 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 e .89 1.22 3.09 4.74 e,f Ratio of net expenses to average net assets .84 e .83 .85 .84 .76 e Ratio of net investment income to average net assets 3.54 e 3.23 3.49 2.93 2.53 e Portfolio Turnover Rate 53.08 d 159.32 g 168.59 g 127.97 g 105.86 d Net Assets, end of period ($ x 1,000) 244,994 126,509 4,080 1,393 1,158 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From December 30, 2005 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class I was 4.67%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus International Bond Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering six series, including the fund.The funds investment objective seeks to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 32 The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 34 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury  3,706,787  Corporate Bonds   257,524,147  Asset-Backed  1,924,164  Foreign Government  348,306,037  Commercial Mortgage-Backed  14,332,010  Mutual Funds 14,070,191   Other Financial Instruments  1,138,920 4,349,744  Liabilities ($) Other Financial Instruments  (185,728) (3,237,897)   See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 36 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2010,The Bank of New York Mellon earned $2,536 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On April 30, 2010, the Board of Directors declared a cash dividend of $.12, $.087 and $.133 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on May 3, 2010 (ex-dividend date), to shareholders of record as of the close of business on April 30, 2010. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. 38 The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $2,749,277. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2010, was approximately $10,600 with a related weighted average annualized interest rate of 1.40%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager and the Trust, the Trust has agreed to pay the Manager a management fee computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed to waive receipt of its fees and/or assume certain expenses of the fund, until March 1, 2011, so that annual direct fund operating expenses (excluding taxes, brokerage fees, Rule 12b-1 distribution plan fees, shareholder services plan fees, interest expense, commitment fees and extraordinary expenses) do not exceed an annual rate of .85% of the value of the funds average daily net assets. During the period ending April 30, 2010, there was no expenses reimbursement pursuant to the undertaking. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Fund, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by theTrust 40 directly to the non-interested Trustees, that would be applied to offset a portion of the management fee payable by certain other series of the Trust to the Manager,are in fact paid directly by the Manager to the non-interested Trustees. During the period ended April 30, 2010, the Distributor retained $79,455 from commissions earned on sales of the funds Class A shares and $25,607 from CDSCs on redemptions of the funds Class C shares. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets. During the period ended April 30, 2010, Class C shares were charged $266,674, pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.These services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A and Class C shares were charged $319,376 and $88,891, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not interested persons of theTrust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $16,496 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $21,058 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $192,081 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $313,083, Rule 12b-1 distribution plan fees $53,124, shareholder services plan fees $81,283, custodian fees $129,216, chief compliance officer fees $3,199 and transfer agency per account fees $16,117. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions during the period ended April 30, 2010, amounted to $550,327,658 and $262,990,979, respectively. 42 The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair value of derivative instruments as of April 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 2,333,948 Interest rate risk (1,937,338) Foreign exchange risk 3,154,716 Foreign exchange risk 7 (1,350,791) Credit risk  Credit risk 5 (135,496) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation/depreciation of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Outstanding options purchased, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on swap contracts. 5 Unrealized depreciation on swap contracts. 6 Unrealized appreciation on forward foreign currency exchange contracts. 7 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments on the Statement of Operations during the period ended April 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 8 Options 9 Contracts 10 Swaps 11 Total Interest rate (1,438,130) (20,621)  (66,753) Foreign exchange   6,218,464  Credit    2,692,562 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 12 Forward Underlying risk Futures Options Contracts Swaps Total Interest rate 1,073,106 502,226  338,576 1,913,908 Foreign exchange  (7,404) 2,227,914  2,220,510 Credit    42,964 42,964 Total Statement of Operations location: 8 Net realized gain (loss) on financial futures. 9 Net realized gain (loss) on options transactions. 10 Net realized gain (loss) on forward foreign currency exchange contracts. 11 Net realized gain (loss) on swap transactions. 12 Net unrealized appreciation (depreciation) on financial futures, options transactions, forward foreign currency exchange contracts and swap transactions. 44 During the period ended April 30, 2010, the following summarizes the average market value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate futures contracts 147,196,196 27.93 Interest rate options contracts 1,555,407 .30 Foreign currency options contracts 113,261 .02 Forward contracts 360,507,789 68.42 During the period ended April 30, 2010, the following summarizes the average notional value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate swap contracts 52,925,110 10.04 Credit default swap contracts 27,305,037 5.18 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from 46 a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended April 30, 2010: Face Amount Covered by Premiums Options Written: Contracts ($) Received ($) Contracts outstanding October 31, 2009 9,508,000 630,380 Contracts written 36,360,000 1,293,973 Contracts outstanding April 30, 2010 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 5/7/2010 21,360,000 12,010,121 12,270,926 260,805 British Pound, Expiring 5/27/2010 9,110,000 14,009,267 13,937,104 (72,163) British Pound, Expiring 5/27/2010 11,915,000 18,375,313 18,228,386 (146,927) British Pound, Expiring 5/27/2010 15,815,000 24,309,395 24,194,874 (114,521) Canadian Dollar, Expiring 5/27/2010 48,140,000 48,167,696 47,394,992 (772,704) Indian Rupee, Expiring 5/26/2010 564,450,000 12,685,695 12,692,377 6,682 Malaysian Ringgit, Expiring 5/7/2010 38,890,000 12,132,273 12,207,678 75,405 Malaysian Ringgit, Expiring 5/27/2010 73,845,000 23,006,106 23,153,289 147,183 Mexican New Peso, Expiring 5/7/2010 148,190,000 12,040,137 12,027,238 (12,899) Mexican New Peso, Expiring 5/27/2010 70,975,000 5,794,587 5,748,004 (46,583) Norwegian Krone, Expiring 5/27/2010 76,885,000 13,037,543 13,016,707 (20,836) Norwegian Krone, Expiring 5/27/2010 67,190,000 11,410,182 11,375,334 (34,848) Philippines Peso, Expiring 5/7/2010 544,300,000 12,117,097 12,232,835 115,738 Russian Ruble, Expiring 5/7/2010 355,860,000 12,111,909 12,176,561 64,652 Singapore Dollar, Expiring 5/27/2010 18,621,000 13,571,168 13,588,896 17,728 South Korean Won, Expiring 5/27/2010 34,759,015,000 31,179,038 31,335,539 156,501 48 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Swedish Krona, Expiring 5/27/2010 43,400,000 6,065,519 5,992,454 (73,065) Sales: Proceeds ($) Australian Dollar, Expiring 5/27/2010 17,510,000 16,168,383 16,151,006 17,377 Australian Dollar, Expiring 5/27/2010 100,000 92,239 92,238 1 Brazilian Real, Expiring 5/27/2010 6,090,000 3,433,307 3,483,626 (50,319) Euro, Expiring 5/27/2010 410,000 558,773 545,947 12,826 Euro, Expiring 5/27/2010 22,770,000 30,898,890 30,320,013 578,877 Euro, Expiring 5/27/2010 1,020,000 1,357,811 1,358,209 (398) Euro, Expiring 5/27/2010 23,205,000 31,076,136 30,899,249 176,887 Euro, Expiring 5/27/2010 42,190,000 56,490,723 56,179,242 311,481 Euro, Expiring 5/27/2010 30,300,000 40,529,886 40,346,789 183,097 Euro, Expiring 5/27/2010 2,740,000 3,642,993 3,648,521 (5,528) Hungary Forint, Expiring 5/27/2010 3,296,410,000 16,495,246 16,271,609 223,637 Hungary Forint, Expiring 5/27/2010 1,105,850,000 5,558,990 5,458,653 100,337 Polish Zloty, Expiring 5/27/2010 2,110,000 719,965 714,099 5,866 Gross Unrealized Appreciation Gross Unrealized Depreciation The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the 50 change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the coun-terparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty.The following summarizes open interest rate swaps entered into by the fund at April 30, 2010: Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 60,720,000 CAD6 Month Libor Citibank (1.79) 3/25/2012 192,671 80,445,000 USD6 Month Libor Citibank (3.68) 5/5/2020  7,400,000 USD6 Month Goldman, Libor Sachs & Co. (2.54) 5/14/2014 (179,935) 1,800,000 EUR6 Month Goldman, Libor Sachs & Co. 3.79 6/12/2019 209,409 14,325,000 CAD6 Month Libor Citibank 3.73 3/25/2020 (87,706) 3,700,000 EUR1 Year Goldman, Libor Sachs & Co. 2.70 5/14/2014 230,129 1,340,000 GBP6 Month Libor JP Morgan 6.30 6/18/2011 158,460 14,200,000 JPY6 Month Yenibor JP Morgan 1.67 12/7/2017 7,936 33,000,000 JPY6 Month Yenibor JP Morgan 1.36 1/19/2012 6,287 205,000,000 JPY6 Month Yenibor JP Morgan 1.13 2/16/2019 (8,987) 27,000,000 JPY6 Month Yenibor JP Morgan 2.08 7/28/2016 22,756 Gross Unrealized Appreciation Gross Unrealized Depreciation The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected on the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the 52 same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at April 30, 2010: (Pay) Upfront Receive Implied Premiums Reference Notional Fixed Credit Market Receivable Unrealized Obligation Amount ($) 2 Rate (%) Spread 3 Value ($) (Payable) ($) (Depreciation) ($) Purchase Contracts: 1 Dow Jones CDX.NA.HY.14 Index 6/20/2015  15,780,000 a (5.00) 497 (105,956) 29,540 (135,496)  Expiration Date Counterparty: a Citibank 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entitys credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as Defaulted indicates a credit event has occurred for the referenced entity. GAAP includes required disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as The Fund 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) collateral or by third parties. There are amendments, which require additional disclosures about the current status of the payment/performance risk of a guarantee.All changes to accounting policies have been made in accordance with these amendments and are incorporated within current period as part of the Notes to the Statement of Investments and disclosures within this Note. At April 30, 2010, accumulated net unrealized appreciation on investments was $1,344,725, consisting of $13,947,931 gross unrealized appreciation and $12,603,206 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 54 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Management Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 55 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load international income funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional international income funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance for the one-, two- and three- and four-year periods ended December 31, 2009 was above the Performance Group and Performance Universe medians for each of those periods. The Board members also noted that the funds yield performance was variously above and below the Performance Group and Performance Universe medians for the four 1-year periods ended December 31 (2006-2009). The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. A representative of the Manager noted that the Manager has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2010, so that the annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, brokerage commissions, commitment fees on borrowing and extraordinary expenses) do not exceed .85% of the funds average daily net assets. The Board members noted that the funds contractual management fee was below the Expense Group median and that, taking into account the waiver, the funds actual management fee for the fiscal year ended October 31, 2009 was below the Expense Group and Expense Universe medians. 56 The Board members also noted that the funds expense ratio, taking into account the waiver, was below the Expense Group median and equal to the Expense Universe median. A representative of the Manager informed the Board that the Manager had agreed to extend the waiver until March 1, 2011. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by a mutual fund managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Fund), and by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Fund and the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant cir- The Fund 57 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) cumstances for the fund.The Board members also considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager.The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded, taking into account the extension of the fee waiver, that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative performance, expense and management fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. 58 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 59 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: June 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
